DETAILED ACTION
Response to Amendment
	The Amendment filed June 28, 2022 has been entered. Claims 3-16 and 19-20 remain pending in the application. Claims 1, 2, 17, and 18 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed March 29, 2022.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
19.  (Currently Amended) A method of a reordering process applied to a magnetic disk device, the magnetic disk device comprising: 
a first disk; 
a second disk; 
a first head writing data to the first disk and reading data from the first disk; 
a second head writing data to the second disk and reading data from the second disk; 
a first actuator comprising a first head; 
a second actuator comprising a second head; 
a first arithmetic unit executing a first reordering process of a command stored in a first queue corresponding to the first actuator; and 
a second arithmetic unit executing a second reordering process of a command stored in a second queue corresponding to the second actuator, the method comprising: 
executing the second reordering process by the first arithmetic unit; and 
executing the first reordering process by the second arithmetic unit, further comprising:
executing the second reordering process by the first arithmetic unit when the command number stored in the first queue is smaller than or equal to [[the]] a first lower limit and the command number stored in the second queue is larger than or equal to [[the]] a first upper limit, and 
executing the first reordering process by the second arithmetic int when the command number stored in the second queue is smaller than or equal to [[the]] a second lower limit and the command number stored in the first queue is larger than or equal to [[the]] a second upper limit.

Reasons for Allowance
Claims 3-16 and 19-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art of Aikawa et al. (US 6,690,549) and Buch et al. (US 10,042,785), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. 
Aikawa et al. and Buch et al., alone or in combination, do not disclose “wherein the first arithmetic unit executes the second reordering process when a command number stored in the first queue is smaller than or equal to a first lower limit and a command number stored in the second queue is larger than or equal to a first upper limit, and the second arithmetic unit executes the first reordering process when the command number stored in the second queue is smaller than or equal to a second lower limit and the command number stored in the first queue is larger than or equal to a second upper limit” as required by independent claims 3 and 19. 
Aikawa et al. and Buch et al., alone or in combination, do not disclose “wherein plurality of commands stored in the second queue, the first arithmetic unit calculates a plurality of first access costs equivalent to times to arrange the second head from positions of a plurality of data sectors that correspond to the plurality of commands stored in the second queue, respectively, to positions of a plurality of different data sectors that correspond to a plurality of different commands, respectively, of the plurality of commands stored in the second queue, and transfers the plurality of first access costs to the second arithmetic unit, and the second arithmetic unit stores the plurality of commands in the second queue, calculates each of a plurality of second access costs equivalent to times to arrange the second head from a current position of a data sector of the second head to positions of a plurality of data sectors stored in the second queue, and selects a command to be next processed, based on the plurality of first access costs and the plurality of second access costs” as required by independent claim 8. 
Aikawa et al. and Buch et al., alone or in combination, do not disclose “wherein based on a first command and a second command stored in the second queue, the first arithmetic unit calculates a first access cost equivalent to a time to arrange the second head from a position of a first data sector specified by the first command to a position of a second data sector specified by the second command, and transfers the first access cost and the second access cost to the second arithmetic unit, and the second arithmetic unit stores the first command and the second command in the second queue, calculates a third access cost equivalent to a time to arrange the second head from a position of a fourth data sector to the position of the first data sector, and a fourth access cost equivalent to a time to arrange the second head from the position of the fourth data sector to the position of the second data sector, calculates a fifth access cost obtained by adding the first access cost and the third access cost and a sixth access cost obtained by adding the second access cost and the fourth access cost, and subsequently processes a command corresponding to a smallest access cost, of the fifth access cost and the sixth access cost” as required by claim 11. 
Aikawa et al. and Buch et al., alone or in combination, do not disclose “wherein based on a first command and a second command stored in the second queue, the first arithmetic unit calculates a first access cost equivalent to a time to arrange the second head from a position of a first data sector specified by the first command to a position of a second data sector specified by the second command, and transfers the first access cost and the second access cost to the second arithmetic unit, and the second arithmetic unit stores the first command and the second command in the second queue, calculates a third access cost equivalent to a time to arrange the second head from a position of a fourth data sector to the position of the first data sector, and a fourth access cost equivalent to a time to arrange the second head from the position of the fourth data sector to the position of the second data sector, calculates a fifth access cost obtained by weighting and adding the first access cost and the third access cost and a sixth access cost obtained by weighting and adding the second access cost and the fourth access cost, and subsequently processes a command corresponding to a smallest access cost, of the fifth access cost and the sixth access cost” as required by independent claim 12.
Aikawa et al. and Buch et al., alone or in combination, do not disclose “wherein based on a plurality of commands stored in the second queue, the first arithmetic int calculates at least one first access cost equivalent to a time to arrange the second head from a current position of the data sector of the second head to a position of at least one data sector that corresponds to at least one command, of the plurality of commands stored in the second queue, and transfers the first access cost to the second arithmetic unit, and the second arithmetic unit stores a plurality of commands in the second queue, calculates at least one second access cost equivalent to a time to arrange the second head from the current position of the data sector of the second head to a position of at least one different data sector that corresponds to at least one different command other than at least one command processed by the first arithmetic unit, of the plurality of commands stored in the second queue, and selects a command to be next processed, based on the first access cost and the second access cost” as required by independent clam 13.
Aikawa et al. and Buch et al., alone or in combination, do not disclose “wherein based on a first command and a second command stored in the second queue, the first arithmetic unit calculates a first access cost equivalent to a time to arrange the second head from a position of a first data sector to a position of a second data sector specified by the first command, and transfers the first access cost to the second arithmetic unit, and the second arithmetic unit stores the first command and the second command in the second queue, calculates a second access cost equivalent to a time to arrange the second head from a position of the first data sector to a position of a third data sector specified by the second command, and subsequently processes a command corresponding to a smallest access cost of the first access cost and the second access cost” as required by independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed June 28, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY A WARREN/Primary Examiner, Art Unit 2137